                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 TRAVIS MAYBERRY, SR.,

                       Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-662-PPS-MGG

 CORIZON HEALTH SERVICE,

                      Defendant.

                                    OPINION AND ORDER

       Travis Mayberry, Sr., a prisoner without a lawyer, filed an amended complaint

against Corizon Health Service. [DE 9.] “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or

seeks monetary relief against a defendant who is immune from such relief. “In order to

state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       This is Mayberry’s third complaint. [DE 9.] In his complaints, he alleges that, in

March 2012, he injured his left ankle while playing basketball at the Miami Correctional

Facility. He alleges that he received some treatment in 2012, including physical

therapy, but it did not relieve the pain, and he was not allowed to see a specialist. He
alleges that, as a result, he continues to experience pain and limited mobility with his

left ankle and has developed reflex sympathetic dystrophy. I dismissed the previous

two complaints [DE 2, 4] because: (1) Mayberry named Corizon Health Service, a

corporate entity, as the only defendant but did not identify a policy or practice that

caused a violation of his constitutional rights; (2) Mayberry focused solely on conduct

from 2012, which falls well outside the applicable limitations period; and (3) Mayberry

cannot proceed on an injunctive relief claim against Corizon Health Service because it

no longer provides health care services for the Indiana Department of Correction. [DE

3, 7.]

         In the third complaint [DE 9], Mayberry does not address any of these defects but

instead points to policies that Corizon Health Service did not follow with respect to his

medical treatment. As a result, this complaint also does not state a claim upon which

relief can be granted. Therefore, I must consider whether to allow Mayberry another

opportunity to state a valid claim by amending his complaint. “Reasons for finding that

leave should not be granted include undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [and] futility of amendment.” Airborne Beepers & Video, Inc. v. AT & T

Mobility LLC, 499 F.3d 663, 666 (7th Cir. 2007). Because Mayberry has already submitted

three complaints and has declined to address the deficiencies of his claim, it appears

that allowing any further amendments would be futile.




                                             2
      For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because the complaint does not state a claim upon which relief can be granted.

      SO ORDERED on: November 7, 2018



                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           3
